Citation Nr: 1546239	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  08-37 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posterior anal fissure.

2.  Entitlement to an initial compensable disability rating for a right shoulder disability, prior to July 29, 2009.

3.  Entitlement to a rating in excess of 20 percent for a right shoulder disability, from July 29, 2009.

4.  Entitlement to an initial disability rating in excess of 10 percent for depression, rated 30 percent disabling from June 9, 2008.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to July 2007.

This issue is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A Board hearing was held via videoconference before the undersigned in July 2015.  A transcript of the hearing is of record.

The Board finds that a claim of entitlement to TDIU has been raised by the record, specifically by the transcript of the July 2015 hearing.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Under Rice, the Board has jurisdiction over the claim for TDIU, which is separately captioned on the first page of this decision.

The issue of entitlement to service connection for traumatic brain injury was raised by the record in a February 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to TDIU, entitlement to an initial increased rating for depression, and entitlement to a rating in excess of 20 percent for a right shoulder disability prior to July 29, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At the July 2015 hearing, the Veteran appeared with his representative and testified that he was satisfied with, and did not wish to continue pursuing an appeal as to, the 20 percent ratings assigned for his right shoulder from July 29, 2009, and for his posterior anal fissure.
	

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the rating assigned from July 29, 2009, for the Veteran's right shoulder disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal regarding the rating assigned for posterior anal fissure are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


ORDER

The appeal regarding the rating assigned from July 29, 2009, for the Veteran's right shoulder disability is dismissed.

The appeal regarding the rating assigned for posterior anal fissure is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Specifically, the record reflects that TRICARE and VA records pertinent to the disabilities on appeal remain outstanding and that additional private records may be available.  Further, review of the Veteran's contentions reflects that a new medical opinion is needed regarding the nature and severity of his service-connected depression.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain any outstanding TRICARE treatment records.  Note that the record reflects that the Veteran received TRICARE treatment during his active duty service until initiating VA care in June 2008, but the last TRICARE record within the file was generated in September 2006.  If additional TRICARE treatment records are unavailable, clearly document that unavailability in the claims file and notify the Veteran.

2.  Obtain any outstanding VA treatment records.  Note that the last VA treatment records within the file were generated in April 2011, but the Veteran has reported receiving subsequent VA treatment, specifically from the Stephens City Outpatient Clinic.  If such additional VA treatment records are unavailable, clearly document that unavailability in the claims file and notify the Veteran.

3.  Obtain any available VA vocational rehabilitation folder/documentation for the Veteran and associate it with his file.

4.  Concurrent with the above, request that the Veteran complete an appropriate number of VA Forms 21 4142, Authorization and Consent to Release Information to VA, for any outstanding private treatment records.  Such records include, but are not limited to: any outstanding records from Dr. Snyder and/or Dr. Manzo as well as any records regarding testing for, or treatment of, head injury.  Make two attempts to obtain any identified relevant private treatment records and inform the Veteran of any attempts to locate such records that could not be obtained.  38 U.S.C.A. § 5103A (West 2014).

5.  Concurrent with the above, request that the Veteran clarify his employment history and specifically identify any employer for whom he worked after separating from service.  Advise him that records of his employment, to specifically include records regarding how such employment ended, may be pertinent to his appeal.  If the Veteran identifies employers, assist him in obtaining any additional pertinent evidence following the procedures set forth in 38 C.F.R. § 3.159.

6.  After completing the development requested above, schedule the Veteran for a VA psychiatric disorders examination to determine the current nature and severity of his service-connected depression.  The entire claims file (i.e. records contained in Virtual VA and VBMS) must be made available to, and reviewed by, the examiner.  The examiner should conduct an examination of the Veteran, perform any necessary testing, and address the Veteran's contention (see February 2010 letter from the Veteran to the Winston-Salem Regional Office) that he experiences brain damage as the result of head trauma.  If possible without resort to speculation, the examiner should differentiate between symptoms attributable to the Veteran's service-connected depression and symptoms attributable to any prior head injury.  The examiner should also address the Veteran's contention (see July 2015 hearing transcript) regarding the effect of his service-connected psychiatric disorder on his employability by providing comments on the Veteran's functional impairment caused solely by his service-connected disabilities.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


